     Case 8:20-cv-00900-DOC-JDE Document 14 Filed 06/19/20 Page 1 of 9 Page ID #:38


 1    Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
      MANNING LAW, APC
 2    20062 SW Birch Street, Ste. 200
 3    Newport Beach, CA 92660
      Office: (949) 200-8755
 4    DisabilityRights@manninglawoffice.com
 5

 6    Attorney for Plaintiff: JAMES RUTHERFORD
 7

 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11                                             Case No. 8:20-cv-00900-DOC-JDE
      JAMES RUTHERFORD, an
12                                             First Amended Complaint For
13    individual,                              Damages And Injunctive Relief For:

14                      Plaintiff,              1. VIOLATIONS OF THE
15                                                 AMERICANS WITH DISABILITIES
      v.                                           ACT OF 1990, 42 U.S.C. §12181 et
16                                                 seq. as amended by the ADA
17                                                 Amendments Act of 2008 (P.L. 110-
      AVT PROPERTIES INC., a
                                                   325).
18    California corporation; and DOES 1-
      10, inclusive,
19                                              2. VIOLATIONS OF THE UNRUH
                                                   CIVIL RIGHTS ACT, CALIFORNIA
20                     Defendants.                 CIVIL CODE § 51 et seq.
21

22
            Plaintiff, JAMES RUTHERFORD, an individual, (“Plaintiff”), complains of
23
      Defendants AVT PROPERTIES INC., a California corporation; and Does 1-10
24
      (“Defendants”) and alleges as follows:
25
                                             PARTIES
26
            1.      Plaintiff is substantially limited in performing one or more major life
27
      activities, including but not limited to: walking, standing, ambulating, sitting; in
28
      addition to twisting, turning and grasping objects. As a result of these disabilities,
                                                 1
                                     FIRST AMENDED COMPLAINT
     Case 8:20-cv-00900-DOC-JDE Document 14 Filed 06/19/20 Page 2 of 9 Page ID #:39


 1    Plaintiff relies upon mobility devices, including at times a wheelchair, to ambulate.
 2    With such disabilities, Plaintiff qualifies as a member of a protected class under the
 3    Americans with Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA
 4    Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the regulations
 5    implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. At the time of
 6    Plaintiff’s visits to Defendants' facility and prior to instituting this action, Plaintiff
 7    suffered from a “qualified disability” under the ADA, including those set forth in
 8    this paragraph. Plaintiff is also the holder of a Disabled Person Parking Placard.
 9            2.    Plaintiff is informed and believes and thereon alleges that Defendants
10    AVT PROPERTIES INC., a California corporation, owned the property located at
11    1779 W. Lincoln Ave., Anaheim, CA 92801 (“Property”) on or around March 05,
12    2020.
13            3.    Plaintiff is informed and believes and thereon alleges that AVT
14    PROPERTIES INC., a California corporation, owns the Property currently.
15            4.    Plaintiff does not know the true name of Defendants, its business
16    capacity, its ownership connection to the Property serving Five Points Liquor 1
17    (“Business”), or its relative responsibilities in causing the access violations herein
18    complained of. Plaintiff is informed and believes that each of the Defendants herein,
19    including Does 1 through 10, inclusive, is responsible in some capacity for the
20    events herein alleged, or is a necessary party for obtaining appropriate relief.
21    Plaintiff will seek leave to amend when the true names, capacities, connections, and
22    responsibilities of the Defendants and Does 1 through 10, inclusive, are ascertained.
23                                JURISDICTION AND VENUE
24            5.    This Court has subject matter jurisdiction over this action pursuant
25    to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
26            6.    This court has supplemental jurisdiction over Plaintiff’s non-federal
27    claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
28    California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
                                                 2
                                    FIRST AMENDED COMPLAINT
     Case 8:20-cv-00900-DOC-JDE Document 14 Filed 06/19/20 Page 3 of 9 Page ID #:40


 1    federal ADA claims in that they have the same nucleus of operative facts and
 2    arising out of the same transactions, they form part of the same case or controversy
 3    under Article III of the United States Constitution.
 4           7.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
 5    real property which is the subject of this action is located in this district and because
 6    Plaintiff's causes of action arose in this district.
 7                                 FACTUAL ALLEGATIONS
 8           8.     Plaintiff went to the Business on or about March 05, 2020 for the dual
 9    purpose of purchasing store items and to confirm that this public place of
10    accommodation is accessible to persons with disabilities within the meaning federal
11    and state law.
12           9.     The Business is a facility open to the public, a place of public
13    accommodation, and a business establishment.
14           10.    Parking spaces are one of the facilities, privileges, and advantages
15    reserved by Defendants to persons at the Property serving the Business.
16           11.    Unfortunately, although parking spaces were one of the facilities
17    reserved for patrons, there were no designated parking spaces available for persons
18    with disabilities that complied with the 2010 Americans with Disabilities Act
19    Accessibility Guidelines (“ADAAG”) on March 05, 2020.
20           12.    At that time, instead of having architectural barrier free facilities for
21    patrons with disabilities, Defendants have: no ADASAD compliant accessible or van
22    accessible parking signage which is in violation of Section 502.6; an access aisle at
23    the only accessible parking space that is ramped up to connect the walkway to the
24    street level creating slopes and cross slopes exceeding 2% (access aisles shall be at
25    the same level as the parking spaces they serve. Changes in level are not permitted.
26    EXCEPTION: Slopes not steeper than 1:48 shall be permitted per Section 502.4);
27    several portions of the pavement surface in the parking lot are cracked, pock marked
28    and crumbling (Advisory 302.1 General: A stable surface is one that remains
                                                  3
                                    FIRST AMENDED COMPLAINT
     Case 8:20-cv-00900-DOC-JDE Document 14 Filed 06/19/20 Page 4 of 9 Page ID #:41


 1    unchanged by contaminants or applied force, so that when the contaminant or force
 2    is removed, the surface returns to its original condition. A firm surface resists
 3    deformation by either indentations or particles moving on its surface. A slip-resistant
 4    surface provides sufficient frictional counterforce to the forces exerted in walking to
 5    permit safe ambulation); a curb ramp that projects into the accessible parking space
 6    access aisle in violation of Section 406.5 (which requires that curb ramps and the
 7    flared sides of curb ramps shall be located so that they do not project into vehicular
 8    traffic lanes, parking spaces, or parking access aisles); the slope of the curb ramp
 9    that flares at the curb ramp connecting the accessible parking spaces to the
10    accessible route exceed 10% in violation of Section 406.3 (which requires that the
11    slope does not exceed 10%); and, no accessible routes connecting the parking to the
12    main entrance or elements within the facility as required by Section 206.2.2 which
13    requires that at least one accessible route shall connect accessible buildings,
14    accessible facilities, accessible elements, and accessible spaces that are on the same
15    site, and 206.1 requiring access to the site arrival point (main entrance) from the
16    public street).
17           13.    Subject to the reservation of rights to assert further violations of law
18    after a site inspection found infra, Plaintiff asserts there are additional ADA
19    violations which affect him personally.
20           14.    Plaintiff is informed and believes and thereon alleges Defendants had
21    no policy or plan in place to make sure that there was compliant accessible parking
22    reserved for persons with disabilities prior to March 05, 2020.
23           15.    Plaintiff is informed and believes and thereon alleges Defendants have
24    no policy or plan in place to make sure that the designated disabled parking for
25    persons with disabilities comport with the ADAAG.
26           16.    Plaintiff personally encountered these barriers. The presence of these
27    barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
28    conditions at public place of accommodation and invades legally cognizable
                                                 4
                                    FIRST AMENDED COMPLAINT
     Case 8:20-cv-00900-DOC-JDE Document 14 Filed 06/19/20 Page 5 of 9 Page ID #:42


 1    interests created under the ADA.
 2           17.      The conditions identified supra in paragraph 12 are necessarily related
 3    to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
 4    the major life activities of walking, standing, ambulating, sitting, in addition to
 5    twisting, turning and grasping objects; Plaintiff is the holder of a disabled parking
 6    placard; and because the enumerated conditions relate to the use of the accessible
 7    parking, relate to the slope and condition of the accessible parking and accessible
 8    route to the accessible entrance, and relate to the proximity of the accessible parking
 9    to the accessible entrance.
10           18.      As an individual with a mobility disability who at times relies upon a
11    wheelchair or other mobility devices, Plaintiff has a keen interest in whether public
12    accommodations have architectural barriers that impede full accessibility to those
13    accommodations by individuals with mobility impairments.
14           19.      Plaintiff is being deterred from patronizing the Business and its
15    accommodations on particular occasions, but intends to return to the Business for the
16    dual purpose of availing himself of the goods and services offered to the public and
17    to ensure that the Business ceases evading its responsibilities under federal and state
18    law.
19           20.      Upon being informed that the public place of accommodation has
20    become fully and equally accessible, he will return within 45 days as a “tester” for
21    the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
22    Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
23           21.      As a result of his difficulty experienced because of the inaccessible
24    condition of the facilities of the Business, Plaintiff was denied full and equal access
25    to the Business and Property.
26           22.      The Defendants have failed to maintain in working and useable
27    conditions those features required to provide ready access to persons with
28    disabilities.
                                                 5
                                     FIRST AMENDED COMPLAINT
     Case 8:20-cv-00900-DOC-JDE Document 14 Filed 06/19/20 Page 6 of 9 Page ID #:43


 1          23.    The violations identified above are easily removed without much
 2    difficulty or expense. They are the types of barriers identified by the Department of
 3    Justice as presumably readily achievable to remove and, in fact, these barriers are
 4    readily achievable to remove. Moreover, there are numerous alternative
 5    accommodations that could be made to provide a greater level of access if complete
 6    removal were not achievable.
 7          24.    Given the obvious and blatant violation alleged hereinabove, Plaintiff
 8    alleges, on information and belief, that there are other violations and barriers in the
 9    site that relate to his disability. Plaintiff will amend the First Amended Complaint,
10    to provide proper notice regarding the scope of this lawsuit, once he conducts a site
11    inspection. However, the Defendants are on notice that the Plaintiff seeks to have all
12    barriers related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th
13    Cir. 2008) (holding that once a plaintiff encounters one barrier at a site, the plaintiff
14    can sue to have all barriers that relate to his disability removed regardless of whether
15    he personally encountered them).
16          25.    Without injunctive relief, Plaintiff will continue to be unable to fully
17    access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
18                                FIRST CAUSE OF ACTION
19    VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
20      42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
21                                         (P.L. 110-325)
22          26.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
23    above and each and every other paragraph in this First Amended Complaint
24    necessary or helpful to state this cause of action as though fully set forth herein.
25          27.    Under the ADA, it is an act of discrimination to fail to ensure that the
26    privileges, advantages, accommodations, facilities, goods, and services of any place
27    of public accommodation are offered on a full and equal basis by anyone who owns,
28    leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
                                                6
                                   FIRST AMENDED COMPLAINT
     Case 8:20-cv-00900-DOC-JDE Document 14 Filed 06/19/20 Page 7 of 9 Page ID #:44


 1    Discrimination is defined, inter alia, as follows:
 2                 a.     A failure to make reasonable modifications in policies, practices,
 3                        or procedures, when such modifications are necessary to afford
 4                        goods, services, facilities, privileges, advantages, or
 5                        accommodations to individuals with disabilities, unless the
 6                        accommodation would work a fundamental alteration of those
 7                        services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 8                 b.     A failure to remove architectural barriers where such removal is
 9                        readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
10                        defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
11                        Appendix "D".
12                 c.     A failure to make alterations in such a manner that, to the
13                        maximum extent feasible, the altered portions of the facility are
14                        readily accessible to and usable by individuals with disabilities,
15                        including individuals who use wheelchairs, or to ensure that, to
16                        the maximum extent feasible, the path of travel to the altered area
17                        and the bathrooms, telephones, and drinking fountains serving
18                        the area, are readily accessible to and usable by individuals with
19                        disabilities. 42 U.S.C. § 12183(a)(2).
20          28.    Any business that provides parking spaces must provide accessible
21    parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
22    shall be at the same level as the parking spaces they serve. Changes in level are not
23    permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
24    all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
25    Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
26    designated disabled parking space is a violation of the law and excess slope angle in
27    the access pathway is a violation of the law.
28          29.    A public accommodation must maintain in operable working condition
                                                7
                                   FIRST AMENDED COMPLAINT
     Case 8:20-cv-00900-DOC-JDE Document 14 Filed 06/19/20 Page 8 of 9 Page ID #:45


 1    those features of its facilities and equipment that are required to be readily accessible
 2    to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 3            30.     Here, the failure to ensure that accessible facilities were available and
 4    ready to be used by Plaintiff is a violation of law.
 5            31.     Given its location and options, Plaintiff will continue to desire to
 6    patronize the Business but he has been and will continue to be discriminated against
 7    due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
 8    the barriers.
 9                                 SECOND CAUSE OF ACTION
10           VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
11            32.     Plaintiff re-alleges and incorporates by reference all paragraphs alleged
12    above and each and every other paragraph in this First Amended Complaint
13    necessary or helpful to state this cause of action as though fully set forth herein.
14            33.     California Civil Code § 51 et seq. guarantees equal access for people
15    with disabilities to the accommodations, advantages, facilities, privileges, and
16    services of all business establishments of any kind whatsoever. Defendants are
17    systematically violating the UCRA, Civil Code § 51 et seq.
18            34.     Because Defendants violate Plaintiff’s rights under the ADA,
19    Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
20    52(a).) These violations are ongoing.
21            35.     Plaintiff is informed and believes and thereon alleges that Defendants’
22    actions constitute discrimination against Plaintiff on the basis of a disability, in
23    violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
24    previously put on actual or constructive notice that the Business is inaccessible to
25    Plaintiff. Despite this knowledge, Defendants maintain its premises in an
26    inaccessible form, and Defendants have failed to take actions to correct these
27    barriers.
28    ////
                                                  8
                                     FIRST AMENDED COMPLAINT
     Case 8:20-cv-00900-DOC-JDE Document 14 Filed 06/19/20 Page 9 of 9 Page ID #:46


 1                                          PRAYER
 2    WHEREFORE, Plaintiff prays that this court award damages provide relief as
 3    follows:
 4          1.     A preliminary and permanent injunction enjoining Defendants from
 5    further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
 6    Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
 7    respect to its operation of the Business and Property; Note: Plaintiff is not invoking
 8    section 55, et seq, of the California Civil Code and is not seeking injunctive relief
 9    under the Disabled Persons Act (Cal. C.C. §54) at all.
10          2.     An award of actual damages and statutory damages of not less than
11    $4,000 per violation pursuant to § 52(a) of the California Civil Code;
12          3.     An additional award of $4,000.00 as deterrence damages for each
13    violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
14    LEXIS 150740 (USDC Cal, E.D. 2016); and,
15          4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
16    pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
17

18                               DEMAND FOR JURY TRIAL
19          Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
20    raised in this First Amended Complaint.
21

22    Dated: June 15, 2020             MANNING LAW, APC
23

24                                     By: /s/ Joseph R. Manning Jr., Esq.
                                          Joseph R. Manning Jr., Esq.
25                                        Attorney for Plaintiff
26

27
28
                                               9
                                   FIRST AMENDED COMPLAINT
